Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 7-12-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/569,908 (reference application) in view of U.S. Patent No. 7,270,082 to Plante and further in view of CN Patent No. 108464253 to Dong. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of the ‘908 application are substantially similar to claims 1-18 of the present application. However, claims 1-22 of the ‘908 application do not disclose a wall/cylindrical wall positioned below the top plate and including an outer surface having a recess, and a support positioned radially outside of the wall/cylindrical wall and supporting the top plate, the support having an outer surface positioned below an edge of the top plate, and a protrusion extending radially inward to be received in the recess of the cylindrical wall and a liquid guide formed with a discharge hole, the liquid guide and the top plate covering the upper opening of the tank, and the discharge hole discharging liquid supplied from the top plate or the support to the tank. Plante does disclose discloses a wall/cylindrical wall – at 82, positioned below the top plate – see figures 5-7, and including an outer surface having a recess – see upper end of 82, and a support – at 46 extending to 52, positioned radially outside of the wall/cylindrical wall – see above and outside the wall – at 82 (it is noted that applicant has not defined the radial direction in the claims) and supporting the top plate – see figures 5-7, the support having an outer surface positioned below an edge of the top plate – see at 46 in relation to 40 in figures 5-7, and a protrusion – at 48, extending radially inward to be received in the recess of the wall/cylindrical wall – see figures 5-7 where the protrusion at 48 is sized and shaped to be capable of fitting in the recess at the top of the wall – at 82 and it is noted that applicant has not positively recited the protrusion is disposed/positioned in the recess of the cylindrical wall in the claims. Plante further discloses a liquid guide formed with a discharge hole – see at 50, the liquid guide and the top plate covering the upper opening of the tank – at 30 – see figures 5-7, and the discharge hole discharging liquid supplied from the top plate or the support to the tank – see figures 5-7. Claims 1-22 of the ‘908 application further do not disclose the liquid guide includes an outer guide wall forming an outer rim and least partially protruding upward and outward from the tank at the upper opening. Dong does disclose the liquid guide – see at 21 extending from the top of 2 to the top of the device, that includes an outer guide wall forming an outer rim – see figure 1, and least partially protruding upward and outward from the tank at the upper opening – at top of 2 – see figure 1 with 21 and upper parts above 21 protruding laterally outward and outward from top of tank 2 that meets 21. Therefore it would have been obvious to one of ordinary skill in the art to take the device of claims 1-22 of the ’908 application and add the outer rim of Dong, so as to yield the predictable result of allowing for the liquid to remain in the device while allowing for sufficient liquid flow through into and out of the tank as desired. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 5-7, 9-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,270,082 to Plante and further in view of CN Patent No. 108464253 to Dong.
Referring to claims 1 and 18, Plante discloses a liquid dispenser comprising, a tank – at 26,30, having an upper opening – see at the top of 30 in figure 7, a pump – at 16, configured to pump liquid stored in the tank – see figures 5-7, a pipe – at 22,72, connected to the pump through which liquid flows – see figures 5-6 and column 2 lines 51-59, a top plate – at 24,40, provided over the upper opening of the tank – see figures 5-7, and having a supply hole – see at the bottom of 24,40, communicating with the pipe – at 22 – see at 50,52 in figures 5-6 , and a support – at 46 extending to 52 as seen in figures 5-7, supporting the top plate – see figures 5-7, having an outer surface positioned below an edge of the top plate – see figures 5-7, wherein the outer surface/circumferential outer surface of the support is an inclined surface that is tilted inward such that a radius of a top of the support is different from a radius of a bottom of the support – see larger top radius than bottom radius at 46 extending to 52 in figures 5-7. Plante further discloses the supply hole – at the bottom of 24,40, receives liquid from the pipe – at 22,72 see figures 5-6, wherein liquid from the top plate – at 24,40, flows downward along the outer surface of the support – at 46 – see figures 5-6 and column 3 lines 20-30, and a radius of a top of the support – at 46, corresponds to a radius of the top plate – at 24,40 – see at 40 in relation to 46 having corresponding radii given 40 fitted directly into 46 as seen in figures 5-6. Specific to claim 18, Plante further discloses top plate having an upper surface on which liquid supplied through the supply hole flows – see at 24,40 in figures 5-7, a liquid guide – at 50, to cover the upper opening of the tank and having a discharge hole to discharge liquid into the tank – see at 50 in figures 5-7, the top plate above the upper opening – see figures 5-7, the support – at 46,  connects the top plate – at 24,40, and the liquid guide – at 50, and positions the top plate above the opened top of the tank – see at 24,40,50 in figures 5-7 and an outer circumferential surface of the support – at 46, is formed as an inclined surface that is tilted inward from a top of the support adjacent to a circumferential edge of top plate – at 40 – see the top of 46 receiving 40 in figures 5-7, to a bottom of the support – see bottom of portion of 46 receiving 40 in figures 5-7,such that liquid from the top plate – at 24,40, flows downward along the inclined surface of the support – see figures 5-7 and column 3 lines 20-30 where the liquid moves on 46, proximate to and adjacent the inclined surface and therefore flows along, and the liquid guide – at 50, to the discharge hole of the liquid guide – in 50 as seen in figures 5-7 where liquid at the top plate at 24,40 is capable of moving downward via gravity to the liquid guide – at 50. Specific to claim 18, it is noted that applicant has not positively recited in the claim that the liquid flows on the included surface of the support and does not positively recite the liquid flows from the inclined surface then to the liquid guide. Specific to claims 1 and 18, Plante further discloses a wall/cylindrical wall – at 82, positioned below the top plate – see figures 5-7, and including an outer surface having a recess – see upper end of 82, and a support – at 46 extending to 52, positioned radially outside of the wall/cylindrical wall – see above and outside the wall – at 82 (it is noted that applicant has not defined the radial direction in the claim) and supporting the top plate – see figures 5-7, the support having an outer surface positioned below an edge of the top plate – see at 46 in relation to 40 in figures 5-7, and a protrusion – at 48, extending radially inward to be received in the recess of the wall/cylindrical wall – see figures 5-7 where the protrusion at 48 is sized and shaped to be capable of fitting in the recess at the top of the wall – at 82 and it is noted that applicant has not positively recited the protrusion is disposed/positioned in the recess of the cylindrical wall in the claim. Plante further discloses a liquid guide formed with a discharge hole – see at 50, the liquid guide and the top plate covering the upper opening of the tank – at 30 – see figures 5-7, and the discharge hole discharging liquid supplied from the top plate or the support to the tank – see figures 5-7. Plante does not disclose the liquid guide includes an outer guide wall forming an outer rim and least partially protruding upward and outward from the tank at the upper opening. Dong does disclose the liquid guide – see at 21 extending from the top of 2 to the top of the device, that includes an outer guide wall forming an outer rim – see figure 1, and least partially protruding upward and outward from the tank at the upper opening – at top of 2 – see figure 1 with 21 and upper parts above 21 protruding laterally outward and outward from top of tank 2 that meets 21. Therefore it would have been obvious to one of ordinary skill in the art to take the device of claims 1-22 of the ’908 application and add the outer rim of Dong, so as to yield the predictable result of allowing for the liquid to remain in the device while allowing for sufficient liquid flow through into and out of the tank as desired.  
Referring to claim 2, Plante as modified by Dong further discloses the pump has a variable pumping capacity – turning the pump – at 16, on and off would provide for variable pumping.
Referring to claim 3, Plante as modified by Dong further discloses the support is formed in a truncated conical shape – see at 46 extending to 52 in figures 5-7 of Plante.
Referring to claim 5, Plante as modified by Dong further discloses an edge of the top plate is formed as a convex surface curved downward – see the top edge or inner side edge of items 24,40 in figures 5-7 of Plante.
Referring to claim 6, Plante as modified by Dong further discloses an upper surface of the top plate is formed as an inclined surface – see at 24,40 in figures 5-7 of Plante, such that an edge of the upper surface has a height greater than a height of the center of the upper surface – see at 24,40 in figures 5-7 of Plante.
Referring to claim 7, Plante as modified by Dong further discloses the supply hole is formed at a center of the top plate – see at 22 in relation to 24 in figures 5-7 of Plante.
Referring to claim 9, Plante as modified by Dong further discloses a liquid guide formed with a discharge hole – see at 50, the liquid guide and the top plate covering the upper opening of the tank – at 30 – see figures 5-7 of Plante, and the discharge hole discharging liquid supplied from the top plate or the support to the tank – see figures 5-7 of Plante, wherein the support extends between the top plate and the liquid guide – see at 46 in figures 5-7 of Plante.
Referring to claim 10, Plante as modified by Dong further discloses the liquid guide comprises an outer guide wall forming an outer rim – see outer surface of 50, an inner guide wall forming an inner rim – see inner surface of 50, a drainage passage formed between the inner guide wall and the outer guide wall – see top of 50, a bottom wall connecting lower ends of the outer and inner guide walls – see bottom of 50, and having the discharge hole formed therein – see bottom of 50 in figures 5-7 of Plante, wherein a lower end of the support is coupled to an upper end of the inner guide wall – see at 46 and 50 in figures 5-7 of Plante.
Referring to claim 11, Plante as modified by Dong further discloses at least one guide surface is formed on the inner guide wall – see inner surface of 50, and protrudes past the lower end of the support –at 46, toward the outer guide wall – see at the upper portions of item 50 in figures 5-7 of Plante.
Referring to claim 12, Plante as modified by Dong further discloses the at least one guide surface includes a round surface curved downward from the lower end of the plate support – see top and inner surface of 50 in figures 5-7 of Plante.
Referring to claim 13, Plante as modified by Dong further discloses the at least one guide surface further includes a vertical surface extending downward from a lower end of the round surface, and the vertical surface does not contact the bottom wall – see the middle portions at the inner surface of 50 in figures 5-7 of Plante.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante as modified by Dong as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2008/0190374 to Farris.
Referring to claim 4, Plante as modified by Dong does not disclose an illumination assembly provided within the support, wherein the support diffuses and transmits light emitted by a light emitting device of the illumination assembly. Farris does disclose an illumination assembly – at 56 and/or see the lighting detailed in paragraph [0065], provided within the support – at 12,44 – see figure 3, wherein the support diffuses and transmits light emitted by a light emitting device of the illumination assembly – at least capable of diffusing and transmitting at the bottom of the support as seen in figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Plante as modified by Dong and add the light of Farris, so as to yield the predictable result of disinfecting the liquid during use.
Claims 8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante as modified by Dong as applied to claims 1 or 10 above.
Referring to claim 8, Plante as modified by Dong further discloses a plug having a stem inserted into the supply hole – see at 50 capable of insertion into the supply hole, wherein the head of the plug includes at least one inclined surface that tilted outward from a bottom of the head to a top of the head – see inner surface of 50 in figures 5-7 of Plante. Plante as modified by Dong does not disclose the head is spaced upward from the supply hole. However, it would have been obvious to one of ordinary skill in the art to take the device of Plante as modified by Dong and add the head spaced above the supply hole as claimed in that the device of Plante as modified by Dong would perform equally as well given the open space – at 24 and it would provide for sufficient liquid flow through the device as desired. Further, it is recommended that in line 3 of claim 8 to change “tilted” to - -tilts- -.
Referring to claim 15, Plante as modified by Dong further discloses a filter assembly – at 14, connected to the lower end of the inner guide wall – see via items 18,22,32,52 in figures 5-7 of Plante, to filter liquid stored in the tank – see figures 5-7 of Plante, the pump – at 16, disposed interiorly of the filter assembly – at 14 – see figures 5-7 of Plante. Plante as modified by Dong does not disclose the pump being provided within the filter assembly. However, it would have been obvious to one of ordinary skill in the art to take the device of Plante as modified by Dong and extend the filter assembly – at 14 entirely around the space of 18 so as to allow for the pump – at 16 to be within the filter assembly – at 14, so as to yield the predictable result of providing for better filtering of contaminants from the liquid during use as desired.
Referring to claim 16, Plante as modified by Dong further discloses an upper filter cover covering an upper opening of the filter – see at 32, an extension extending inward from the lower end of the inner guide wall – see at 52, wherein the upper filter cover is coupled to the extension – see via 22 in figures 5-7 of Plante, and wherein the pipe penetrates the upper filter cover – see at 72 in figures 5-7 of Plante.
Referring to claim 17, Plante as modified by Dong further discloses a lower filter cover covering a lower opening of the filter assembly – see the material forming items 66 in figures 5-6 of Plante, and a bottom plate – at 32, forming a bottom surface of the tank – see figures 5-7 of Plante, and including a projection protruding upward – see at 54, wherein the lower filter cover is configured to have a cavity in which the projection is inserted – see proximate 66 in figure 5 of Plante.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plante as modified by Dong as applied to claim 10 above, and further in view of U.S. Patent No. 7,549,395 to Stenberg.
Referring to claim 14, Plante as modified by Dong does not disclose a partition plate inserted into a groove formed on the upper end of the inner guide wall to cover an upper opening of the inner guide wall and a lower opening of the support, wherein the pipe penetrates the partition plate. Stenberg does disclose a partition plate – at the top of 24, inserted into a groove formed on the upper end of the inner guide wall – see at 26, to cover an upper opening of the inner guide wall – at 26, and a lower opening of the support – at 38 – see figures 1-6, wherein the pipe – at 28, penetrates the partition plate – see figures 1-6. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Plante as modified by Dong and add the partition plate of Stenberg, so as to yield the predictable result of removably securing the components of the device together during use.

Response to Arguments

4.	Applicant’s claim amendments and remarks/arguments dated 7-12-22 obviates the non-statutory double patenting rejections of claims 1-18 detailed in the last office action dated 4-12-22. However, applicant’s claim amendments dated 7-12-22 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action.
	Regarding the prior art rejections of claims 1-18, applicant’s claim amendments and remarks/arguments dated 7-12-22 obviates the 35 U.S.C. 102(a)(1), 102(a)(2) and 103 rejections detailed in the last office action dated 4-12-22. However, applicant’s claim amendments dated 7-12-22 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action.
	Regarding claims 19-20, these claims may be rejoined at allowance if they contain allowable claim language from another allowed claim.

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643